In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-167V
                                      Filed: March 7, 2018
                                         UNPUBLISHED


    JEAN KASLIK,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Shoulder Injury
                                                             Related to Vaccine Administration
    SECRETARY OF HEALTH AND                                  (SIRVA)
    HUMAN SERVICES,

                       Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On February 3, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccination she received on
October 5, 2015. Petition at 1; Stipulation, filed March 6, 2018, at ¶ 1. Petitioner further
alleges the vaccine was administered within the United States, that she experienced
residual effects of this injury for more than six months, and that there has been no prior
award or settlement of a civil action for damages on her behalf as a result of her
condition. Petition at 5; Stipulation at ¶¶ 3-5. “Respondent denies that petitioner’s
alleged SIRVA, or any other injury, was caused-in-fact by her flu vaccination.”
Stipulation at ¶ 6.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on March 6, 2018, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $35,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                      IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                OFFICE OF SPECIAL MASTERS


JEAN KASLIK,                                        •
                                                    •
                             Petitioner,            •               No, 17-167V
                                                    •               CH!Bf' SPECIAL. MASTER
v.                                                  •               NORA BllTH DORSEY
                                                    •
SECRETARY OF HEALTH AND                             •
HUMAN SERVICES,                                     •
                                                    •
                             Respondent.            •
•••••••••••••••••••••••••••••••••••••
                                                STIPULATION

              The parties hereby stipulate to the following matters:

              I.      Petitioner filed a petition for vaccine compensation under the National Vaccine

Injury Compensation Program, 42 U.S.C, § 300aaw 10 to 34 (the 11Vacclne Program"). The

petition seeks compensation for injuries allegedly related to petitioner's receipt of the Influenza
    11
(        f1u") vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R.

§ 100.3 (a).

              2.     Petitioner received a flu immunization on October S, 20 IS.

              3.     The vaccine was administered within the United States.

              4.     Petitioner alleges that she developed a shoulder injury related to vaccine

administration (uSIRVA") that was eaused•in-fact by a flu vaccine and that she has experienced

residual effects of this injury for more than six months.

              S,     Petitioner represents that there has been no prior award or settlement of a civil

action for damages on her behalf as a result of her condition,
        6.      Respondent denies that petitioner's alleged SIRVA, or any other injury1 was

caused-in.fact by her flu vaccination,

        7,      Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation,

        8.      As soon as practicable after an entry ofjudgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(e)(I), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

        A Jump sum of$35,000.00 in the form ofa check payable to petitioner. This amount
        represents compensation for all damages that would be available under42 U.S.C.
        § 300ae-l S(e).

        9.      As soon as practicable after the entry ofjudgment on entitlement In this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(l), and an application, lhe parties will submit lo further proceedings

before the special master to award reasonable attorneys' fees and costs-incurred in proceeding

upon this petition.

        IO.     Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa- IS(g), to the ex.lent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre..paid basis.




                                                   2
        11.     Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this StiPulation will be made in accordance with 42 U,S.C. § 300aa•l S(i), subject

to the availability of sufficient statutory funds.

        12.     The parties and their attorneys further agree and stipulate that, except for any

award for attorneys' fees, and litigation costs, the money provided pursuant to this Stipulation

will be used solely for the benefit of petitioner as contemplated by a strict construction of 42

U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13.     In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors1 administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, Claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa~ 10 et seq,, on account of, or in any way growing out of, any ;md all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, a flu vaccination administered on October S, 2015, as

alleged by petitioner in a petition for Vaccine compensation filed on or about February J, 2017,

in the United States Court of Federal Claims as petition No., 17~167.

       14.     If petitioner shoul.d die prior to entry ofjudgment, this agreement shall be

voidable upon proper notice to the Court on behalfof either or both of the parties.

       15.     If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation or !fthe Court ofF'edcral Claims fails to enter judgment in conformity


                                                     3
with a decision that is in ·complete conformity with the terms of this Stipulation, then the parties'

senlemcnt and this Stipulation shall be voidable at the sole discretion of either party.

        16.    This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,

ex:cept as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of

the parties hereto to make any payment or to do any act or thing other than is herein expressly

stated and clearly agreed to. The parties further agree and understand that the award described in

this Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, Is not grounds to modify or revise this agreement.

        17,    This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that petitioner's alleged SIRVA, or any other condition,

was caused-in-fact by her flu vaccination.

        18.    All rights and obligations of petitioner hereunder shall apply equally to

petitioner's heirs, exeeutors, administrators, successors, and/or assigns.

                           END OF STIPULATION

I
I
I
I
I
I
I
I
I
I
I
I
I
I

                                                 4
Respectfully submitted.

PETITIONER:


~
NKASUK~ i D, ,

p3;;1
ATTORNEY OF RECORD FOR



JOf{N HOWIE JR.
                                             AUTHORIZED REPRESENTATIVE
                                             OP THE A1TORNEY GENERAL:

                                             (~i----
                                             ~ARINE E. REEVES
Howie Law, P.C.                              Deputy Director
2608 Hibernia Street                         Torts Branch
Dallas, TX 75204                             Civil Division
(214) 622-6340                               U.S. Department ofJustice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, DC 20044-0146

                                             AffORNEY OF RECORD FOR
                                                 PONDENT:




NARAYAN                                      DEBRA A. FILTEAU BEGLEY
Director                                     Trial Attorney
Division oflnjury Compcnsadon Programs       Torts Branch
Healthcare Systems Bureau                    Civil Division
U.S. Department of Health                    U.S. Department of Justice
5600 Fishers Lane                            P.O. Box 146
Parlclawn Building, Mail Stop 08N J46B       Benjamin Franklin Station
Rockville, MD 20857                          Washinaton. DC 20044-0146
                                             (202) 616-4181

Dated: .   d-@Lf/1
               , B



                                         s